Title: To Thomas Jefferson from Jean Baptiste LeRoy, [30 April 1789]
From: Le Roy, Jean Baptiste
To: Jefferson, Thomas



Jeudy [30 Apr. 1789]

Pardonnez, Monsieur, Si je n’ai pas répondu plutot à la lettre que vous m’avez fait l’honneur de m’écrire; mais n’ayant pas été à l’Académie, samedy dernier, je ne Savois pas si les propositions de M. Rumsay y avoient été renvoyées par M. De Villedeuil. J’y ai été hier, et J’ai trouvé sur le régistre du sécrétaire qu’en effet ces propositions y avoient été envoyées, et que J’avois été nommé un des commissaires pour les examiner.
Soyez persuadé, Monsieur, que j’y donnerai toute l’attention possible, et qu’il ne tiendra pas à moi que le rapport n’en soit fait aussitôt qu’il sera possible. Je serai avec plaisir le Traducteur du mémoire de M. Rumsay, si les autres commissaires n’en ont point de Traduction, Enchanté de pouvoir trouver quelqu’occasion de vous donner des preuves des sentimens d’attachement et de respect avec lesquels j’ai l’honneur d’être bien sincèrement Monsieur Votre très humble et très obéïssant serviteur

Leroy

